Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-7 recite a method, Claims 8-14 recite a system, and Claims 15-20 recites a non-transitory computer-readable storage medium and therefore fall into a statutory category.

	Additionally the examiner interpreted that the system and non-transitory computer-readable storage medium perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method/system/ non-transitory computer-readable storage medium computer program product for receiving information regarding a dispute to predict an optimal settlement amount., which under its broadest reasonable interpretation, covers concepts capable of being performed as mental processes. 

In the present case concepts directed towards an observation, evaluation, or judgment based on received information. The abstract idea portion of the claims is as follows: (Claim 8) [one or more processors and a computer-readable medium comprising instructions] stored therein, which when executed by [the processors, cause the processors] to perform operations comprising: (Claim 15) [A non-transitory computer-readable storage medium comprising instructions stored therein], which when executed by [one or more processors, cause the processors] to perform operations comprising: (Claims 1, 8, and 15) receiving first dispute information associated with a first user, wherein the first dispute information comprises first demographic information for the first user;  receiving second dispute information associated with a second user, wherein the second dispute information comprises second demographic information for the second user; identifying an amount in controversy from the first dispute information and the second dispute information; predicting an optimal settlement amount based on the first dispute information, the second dispute information, and the amount in controversy; generating one or more settlement suggestions based on the optimal settlement amount, wherein each of the settlement suggestions is associated with a predicted likelihood of acceptance based on historic settlement data; and automatically providing the one or more settlement suggestions to the first user and the second user where the portions that are not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes method/system/non-transitory computer-readable storage for performing mental processes to predict an optimal settlement amount based on received information.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: receiving information (receiving first dispute information associated with a first user, wherein the first dispute information comprises first demographic information for the first user;  receiving second dispute information associated with a second user, wherein the second dispute information comprises second demographic information for the second user and automatically providing the one or more settlement suggestions to the first user and the second user) and processing information (identifying an amount in controversy from the first dispute information and the second dispute information; and predicting an optimal settlement amount based on the first dispute information, the second dispute information, and the amount in controversy generating one or more settlement suggestions based on the optimal settlement amount, wherein each of the settlement suggestions is associated with a predicted likelihood of acceptance based on historic settlement data).

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

One or more processors. (See paragraphs 44-46 of the Specification) 
A computer-readable medium. (See paragraphs 44 and 46 of the Specification) 
Instructions. (See paragraph 47 of the Specification)
A non-transitory computer-readable storage medium. (See paragraphs 44 and 46 of the Specification)
 
The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-7, 9-14 and 16-19 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-7, 9-14 and 16-19 are also non-statutory subject matter.

Dependent claims 2, 9 and 16 further limit the abstract idea  generally linking the use of the judicial exception to a particular technological environment by reciting wherein predicting the optimal settlement amount further comprises: providing at least one of: the first dispute information, the second dispute information or the amount in controversy, to a settlement-prediction machine-learning (ML) model; and receiving the optimal settlement amount from the settlement prediction ML model, wherein the optimal settlement amount corresponds with a value most likely to be accepted by the first user and the second user in a settlement agreement. This further embellishes the technical environment, by providing information to a settlement prediction ML model (see paragraphs 26, 29, and 34 disclosing the ML model at a high level of generality that is capable of processing received information to generate an output) that processes the received information to determine an optimal settlement amount which is then transmitted to users.  Therefore dependent claims 4, 11, and 18 are also non-statutory subject matter. 

Dependent claims 4, 11 and 18 further limit the abstract idea by generally linking to a field of use wherein the first dispute information and the second dispute information comprises a dispute location indicating a geographic region or legal jurisdiction of a dispute between the first user and the second user and does not add significantly more to the claim. Therefore dependent claims 4, 11, and 18 are also non-statutory subject matter. 

Dependent claims 5, 12, and 19 further limit the abstract idea by generally linking to a field of use wherein the first dispute information and the second dispute information comprises a dispute type indicating a type of dispute between the first user and the second user and does not add significantly more to the claim. Therefore dependent claims 5, 12, and 19 are also non-statutory subject matter. 

Dependent claims 6, 13, and 20 further limit the abstract idea generally linking the use of the judicial exception to a particular technological environment by reciting receiving a message from the first user, wherein the message comprises a text input provided by the first user; and analyzing the message from the first user to determine a sentiment associated with the first user, and wherein predicting the optimal settlement amount is further based on the sentiment associated with the first user. This further embellishes the technical environment, can receive information and process the information to determine a sentiment which is then incorporating in the processing of the dispute information to determine an optimal settlement amount. Therefore dependent claims 6, 13, and 20 are also non-statutory subject matter. 

Dependent claims 7 and 14 further limit the abstract idea generally linking the use of the judicial exception to a particular technological environment by reciting sending a deadline notification to the first user and the second user, wherein the deadline notification provides a reminder regarding a settlement deadline for the dispute between the first user and the second user. This further embellishes the technical environment can transmit information (i.e. the deadline notification) to the users and does not add significantly more to the claims. Therefore dependent claims 7 and 14 are also non-statutory subject matter. 

In conclusion, the claims are directed to the abstract idea of mental processes (receiving information pertaining to a dispute to predict an optimal settlement amount) it falls under the Mental Processes (observation, evaluation, judgement) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5,  8-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Canovi et al. (US 20140156315) in view of Galia et al. (US 20180107734). 
	
Referring to claims 1, 8, and 15,

Canovi, which is directed to a settlement evaluation tool, discloses:

(Claim 8)
 one or more processors; (Canovi paragraph 38 disclosing that the client device is an electronic device of users that has one or more data processing apparatuses (interpreted to be processors). The client device can be a personal computer or mobile communications device. Similar to the client device a server device includes one or more processors capable of requesting, receiving and transmitting resources and/or data over a network.)  

and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising: (Canovi paragraph 85 disclosing that the invention may be implemented as computer software, hardware, or firmware. The invention can be embodied as a computer program product that comprise of instructions that are encoded on a computer readable medium for execution by the data processing apparatus.  The term data processing apparatus encompasses all apparatus, devices and machines for processing data including processing data by way of a processor or multiple processors.

(Claim 15)
 A non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the processors to perform operations comprising : (Canovi paragraph 85 disclosing the invention can be embodied as a computer program product that comprise of instructions that are encoded on a computer readable medium for execution by the data processing apparatus.  The term data processing apparatus encompasses all apparatus, devices and machines for processing data including processing data by way of a processor or multiple processors that the computer readable medium can be a machine-readable storage device, a memory device, or machine readable storage device.) 

(Claims 1, 8, and 15)

receiving first dispute information associated with a first user, wherein the first dispute information comprises first demographic information for the first user;  (Canovi paragraph 42 disclosing that the information received through the inquiry port may include details regarding the parties (i.e. more than one) involved in the loss event such as the parties names, addresses, age, or insurance policy number.)

receiving second dispute information associated with a second user, wherein the second dispute information comprises second demographic information for the second user; (Canovi paragraph 42 disclosing that the information received through the inquiry port may include details regarding the parties (i.e. more than one) involved in the loss event such as the parties names, addresses, age, or insurance policy number.)

identifying an amount in controversy from the first dispute information and the second dispute information; (Canovi paragraph 42 the inquiry portal may also receive information related to the costs of the loss event such as costs associated with replacement of parts, salvage costs, costs for rentals, labor, towing, etc. Canovi paragraph 53 disclosing that the inquiry port receives information about an insurance liability dispute (a demand from a first insurance carrier for payment from a second insurance carrier of an insurance claim). The information may include details, about the insured party, the loss event, type of insurance policy, etc. It is interpreted that the amount in controversy (i.e. the amount of the claim) is incorporated. Canovi paragraph 57 disclosing that invention provides a data presentation format that includes additional information pertinent to the insurance claim. Additional information includes information about the adverse carrier, information about the loss event, and/or documents related to the insurance claim such as receipts, estimates and other communications as part of the subrogation process.) 

predicting an optimal settlement amount based on the first dispute information, the second dispute information, and the amount in controversy  (Canovi paragraph 54 disclosing the settlement evaluation tool applies one or more statistical models to the information to obtain one or more outcome probabilities associated with strategies for resolving the dispute. The output may include the likelihood of the recovery for the claim under different recovery approaches, the projected recovery value under the different recovery models. Canovi paragraph 56 disclosing that once the statistical model assessment is perform this is provided to the inquiry portal. The assessment may be stored in the claims database and now may be considered part of the claim history and can be relied on by the settlement evaluation module when determining adverse carrier negotiating behavior. Canovi paragraph 62 discussing the page (el. 300 in Figure 3) may include a fourth section that details the recovery analysis from the settlement evaluation module. The recovery analysis provides information such as the optimal outcome that may be achieved, what is the likelihood of recovery, and what is the projected amount of recovery.)

Canovi does not explicitly disclose 

generating one or more settlement suggestions based on the optimal settlement amount, wherein each of the settlement suggestions is associated with a predicted likelihood of acceptance based on historic settlement data; and automatically providing the one or more settlement suggestions to the first user and the second user.

However Galia, which is directed to predicting future performance characteristic for an electronic record, teaches generating one or more settlement suggestions based on the optimal settlement amount, wherein each of the settlement suggestions is associated with a predicted likelihood of acceptance based on historic settlement data; (Galia Abstract teaching the computer server may then execute a computerized predictive model to predict a future performance characteristic indicator for the electronic record based on the at least one parameter and the indication received from the text mining platform, wherein the future performance characteristic indicator is indicative of a likelihood of an actual value of the electronic record differing from a predicted value of the electronic record. Galia paragraph 48 teaching the predictive model 104 preferably takes into account a large number of parameters, such as, for example, characteristics of electronic records (e.g., each electronic record being associated with an insurance claim). Galia paragraph 49 teaching characteristics may include compensation coverage code (varies by state), estimated incurred (reserved amount) at end of evaluation period, estimated total medical spend, accident state, claimant age, nature of benefit code, business unit and business group, estimated indemnity payment, and prior claimant injuries and/or medical conditions among others. Galia paragraph 50 teaching in some embodiments, the predictive model 104 is trained on a collection of data known about prior insurance claims and their ultimate disposition, including, for example, and without limitation, the types of costs described above. In various embodiments, the particular data parameters selected for analysis in the training process are determined by using regression analysis or other statistical techniques, such as posterior probability modeling, known in the art for identifying relevant variables in multivariable systems. The results of such analysis can also be used to inform claims adjusters as to the importance of various types of data to encourage inclusion of more data related to the more relevant parameters in free text fields or structured data fields of claims reporting forms. Galia paragraph 51 teaching for example, a target variable may be the result of a function, which can then be compared against a threshold value. Claims that have a target variable value that exceeds the threshold value may be considered stable or volatile, depending on how function and threshold are defined. An illustrative process for determining a volatility target variable is described in relation to FIG. 4. The actual predictive model is then created from a collection of observed past claim data and the target variable. In a preferred embodiment, the predictive model has the form of one or more decision trees. The decision tree(s) may be used to predict the volatility of future claim data. Galia paragraph 63 teaching FIG. 6 is a flowchart of a method 600 of using the predictive model generated in FIG. 5 to obtain a future volatility prediction on a particular test claim. At step 602, values for the decision tree parameters for the test claim are input into the decision trees. The decision trees are processed to produce likelihoods that the test claim will be volatile (as defined by the target variable). At step 603, the likelihoods from the decision trees are aggregated to produce an overall likelihood score, as described above. At step 604, the aggregated likelihood score is output by the predictive model for further processing. Galia paragraph 68 teaching the predictive model 104 may be updated from time to time as an insurance company receives additional claim data to use as a baseline for building the predictive model 104. The updating includes retraining the model based on the updated data using the previously selected parameters. Alternatively, or in addition, updating includes carrying out the model generation process again based on the new data. Galia paragraph 94 teaching the system may then calculate the information determined at 906 to calculate a predictive estimate of the likelihood that the claim will exhibit volatility at step 907. The back-end application computer server 103 outputs a value indicating the likelihood that the claim will be volatile. For example, the likelihood may take the form of a raw score, a probability value in the form of a probability, i.e., a numeric value between zero and one or between zero percent and one hundred percent, a tier or classification value (e.g., high likelihood, medium likelihood, or low likelihood or level 1, level 2, level 3, level 4, or level 5). The likelihood value may also be a relative value comparing the likelihood of the claim being volatile with the likelihood that other claims being processed will be volatile.. The output likelihood value can then be used for customized processing of the claim. A data file or report may also be generated for each claim or for a group of claims, which may include data parameters associated with the characteristics of the claim or group of claims, as well as their likelihood of being volatile and the ranking with respect to other pending claims. This report may then be forwarded, for example, to the client terminal 107. Galia paragraph 110 teaching the predictive model(s) are trained on prior text data and outcomes known to the insurance company. The specific text data and outcomes analyzed may vary depending on the desired functionality of the particular predictive model. The particular text data parameters selected for analysis in the training process may be determined by using regression analysis and/or other statistical techniques known in the art for identifying relevant variables and associated weighting factors in multivariable systems. Galia paragraph 115 teaching a settlement value might be determined (associated with a fifth degree of uncertainty and illustrated with an “X” in FIG. 18) representing an amount within a range of potential trial outcomes.) 

and automatically providing the one or more settlement suggestions to the first user and the second user. (Galia paragraph 70 teaching the client terminal 107 also includes a display and/or a printer for outputting the results of the analysis carried out by the predictive model 104.  The client terminal 107 also includes an input module where a new claim may be filed, and where information pertaining to the claim may be entered, such as a notice of loss, for example. In addition to being implemented on the client terminal 107, or in the alternative, the input module may be implemented on other insurance company computing resources on the network 105. For example, the input module may be implemented on a server on the network 105 for receiving claims over the Internet from one or more websites or client applications accessed by insurance company customers, company agents, or third party preprocessors or administrators. Galia paragraph 82 teaching the communication device 820 may be used to communicate, for example, with one or more text sources and/or insurance applications. The apparatus 800 further includes an input device 840 (e.g., a mouse and/or keyboard to define semantic rules) and an output device 850 (e.g., a computer monitor to display reports and volatility results). Galia paragraph 94 teaching the system may then calculate the information determined at 906 to calculate a predictive estimate of the likelihood that the claim will exhibit volatility at step 907. The back-end application computer server 103 outputs a value indicating the likelihood that the claim will be volatile. For example, the likelihood may take the form of a raw score, a probability value in the form of a probability, i.e., a numeric value between zero and one or between zero percent and one hundred percent, a tier or classification value (e.g., high likelihood, medium likelihood, or low likelihood or level 1, level 2, level 3, level 4, or level 5). The likelihood value may also be a relative value comparing the likelihood of the claim being volatile with the likelihood that other claims being processed will be volatile. This relative value may be an absolute ranking of the claim with respect to other pending claims, or it may be a value indicating a tranche of claims, for example, the top 5%, 10%, or 90% of claims, or top 5, top 10, or top 90 claims most likely to be volatile claims. The output likelihood value can then be used for customized processing of the claim. A data file or report may also be generated for each claim or for a group of claims, which may include data parameters associated with the characteristics of the claim or group of claims, as well as their likelihood of being volatile and the ranking with respect to other pending claims. This report may then be forwarded, for example, to the client terminal 107. Galia paragraphs 96-97 teaching the back-end application computer server 103 or other computing device on the network 105, may utilize the likelihood value to inform estimates of loss reserves maintained by the insurance company and/or provide a volatility score to a reserving analysis (step 913), as described further below in relation to FIG. 10. As another additional or alternative step to step 909, the back-end application computer server 103 outputs a suggested course of treatment for the injured party (step 915). The suggested course of treatment is based, in one implementation, on an expert system that identifies appropriate treatments based on volatility likelihood or changes in volatility likelihood, as well as the specific condition, presentation, and medical history of the injured party. Recommended treatments are based on the specific condition and medical history of the injured party as well as, at least in part, historical treatment statistics, expert advice, and/or on appropriate clinical trials.) 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Canovi and Galia as Galia further develops processing insurance claims. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Canovi in view of Galia to incorporate generating one or more settlement suggestions based on the optimal settlement amount, wherein each of the settlement suggestions is associated with a predicted likelihood of acceptance based on historic settlement data; and automatically providing the one or more settlement suggestions to the first user and the second user with the motivation of incorporating prior claims and dispositions to identify applicable trends in the generation of a suggested course of action, based on the likelihood of a claim being volatile and to output the results to applicable users. (Galia paragraphs 50, 94, and 97)

Referring to claims 2, 9, and 16,

Galia further teaches wherein predicting the optimal settlement amount further comprises: providing at least one of: the first dispute information, the second dispute information or the amount in controversy, to a settlement-prediction machine-learning (ML) model; (Galia paragraph 76 teaching the text mining associated with the data flow is a “big data” activity that may use machine learning to sift through large amounts of unstructured data to find meaningful patterns to support business decisions. As used herein, the phrase “big data” may refer to massive amounts of data that are collected over time that may be difficult to analyze and handle using common database management tools. This type of big data may include business transactions, email messages, activity logs, and/or machine-generated data. Galia paragraph 100 teaching FIG. 11 is a claim volatility tool machine learning cluster analysis example display 1100 according to some embodiments. Clustering may, for example, find patterns that are resident in a volume of data, without regard to specific theories (e.g., that might explain why the patterns exist). It is one technique to discover prevalent patterns. In the illustration of FIG. 11, eight clusters of claims 1110 are displayed for different indemnity reserved/paid values at various times (e.g., at initiation, at 30 days, etc.). For each, the display 1100 graphically indicates if there is no strong correlation, a strong negative correlation, or a strong positive correlation. According to some embodiments, a user might select a graphically displayed element to see more information about that element and/or select an update icon 1150 to refresh the display with new data. FIG. 12 is a claim volatility tool machine learning cluster analysis example display 1200 according to another embodiment. In the illustration of FIG. 12, eight clusters of claims 1210 are displayed for different indemnity reserved/paid values at various times (e.g., at initiation, at 30 days, etc.). For each, the display 1200 graphically indicates areas and boundaries, including linear boundaries and curved boundaries 1220, associated with correlations.)

and receiving the optimal settlement amount from the settlement prediction ML model, wherein the optimal settlement amount corresponds with a value most likely to be accepted by the first user and the second user in a settlement agreement.  (Galia paragraph 63 teaching FIG. 6 is a flowchart of a method 600 of using the predictive model generated in FIG. 5 to obtain a future volatility prediction on a particular test claim. At step 602, values for the decision tree parameters for the test claim are input into the decision trees. The decision trees are processed to produce likelihoods that the test claim will be volatile (as defined by the target variable). At step 603, the likelihoods from the decision trees are aggregated to produce an overall likelihood score, as described above. At step 604, the aggregated likelihood score is output by the predictive model for further processing. Galia paragraph 97 teaching as another additional or alternative step to step 909, the back-end application computer server 103 outputs a suggested course of treatment for the injured party (step 915). The suggested course of treatment is based, in one implementation, on an expert system that identifies appropriate treatments based on volatility likelihood or changes in volatility likelihood, as well as the specific condition, presentation, and medical history of the injured party.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Canovi in view of Galia to incorporate wherein predicting the optimal settlement amount further comprises: providing at least one of: the first dispute information, the second dispute information or the amount in controversy, to a settlement-prediction machine-learning (ML) model; and receiving the optimal settlement amount from the settlement prediction ML model, wherein the optimal settlement amount corresponds with a value most likely to be accepted by the first user and the second user in a settlement agreement with the motivation of incorporating a machine learning model to analyze an input to identify similar claims to identify a recommended output based on the inputted information. (Galia paragraphs 76, 97, and 100)

Referring to claims 4, 11, and 18,

Canovi further discloses wherein the first dispute information and the second dispute information comprises a dispute location indicating a geographic region or legal jurisdiction of a dispute between the first user and the second user.  (Canovi paragraph 42 disclosing that the information received by the inquiry portal may include details on the location where the loss event occurred (i.e. city, state, highway, court jurisdiction etc.)

Referring to claims 5, 12, and 19,

Canovi further discloses wherein the first dispute information and the second dispute information comprises a dispute type indicating a type of dispute between the first user and the second user. (Canovi paragraph 42 disclosing that the information received by the inquiry portal may include details on the type of loss that occurred in the loss event and a description of the loss event/the primary accident cause.)

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Canovi et al. (US 20140156315) in view of Galia et al. (US 20180107734) and Pomerance (US Patent No. 7,343,295).

Referring to claims 6, 13, and 20,

Canovi does not disclose, receiving a message from the first user, wherein the message comprises a text input provided by the first user; and analyzing the message from the first user to determine a sentiment associated with the first user, and wherein predicting the optimal settlement amount is further based on the sentiment associated with the first user. 

However Pomerance, which is directed to an automated complaint resolution system, teaches:

receiving a message from the first user, wherein the message comprises a text input provided by the first user; (Pomerance column 2 lines 42-51 teaching that during the preparation of the complaint, relevant contextual information may be presented to the complainer based on information previously supplied by the party, what information is needed to detect lack of agreement may be automatically determined, and the needed information may then be automatically collected. A summary of processing of the complaint may be automatically prepared. Pomerance column 4 lines 59-63 teaching during the operation phase a consumer fills out a complaint with assistance from the disputes system.) 

and analyzing the message from the first user to determine a sentiment associated with the first user, and wherein predicting the optimal settlement amount is further based on the sentiment associated with the first user.  (Pomerance column 2 lines 52-58 teaching that emotional detail information (interpreted as sentiment) is automatically collected, and emotional state information for the complaint is automatically generated. Pomerance Figure 6 illustrates the consumer complaint preparation portion of the operation process of Figure 5. Pomerance teaching that the invention gets the problem types from the consumer, system required problem parameters. One system required parameter may be how the consumer feels about the problem. Pomerance column 11 lines 15-28 teaching that the disputes system may use the complaint characteristics to search for case summaries having similar characteristics to create a custom summary of the case resolutions in similar cases showing for example the top five resolution types and their percentages. Pomerance column 11 lines 47-52 teaching that the dispute system obtains desired types of solutions from consumer. The system may ask the consumer to approve other solutions, such as the popular solution for the consumer’s type of problem, merchant’s preferred solution for the type of problem, etc.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Canovi and Pomerance as Pomerance further develops textual analysis associated with a submitted dispute.
 
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Canovi in view of Pomerance to incorporate receiving a message from the first user, wherein the message comprises a text input provided by the first user; and analyzing the message from the first user to determine a sentiment associated with the first user, and wherein predicting the optimal settlement amount is further based on the sentiment associated with the first user with the motivation of providing merchants with information of how consumer feels, despite no personal involvement from the merchants. (Pomerance column 24 lines 34-38)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Canovi et al. (US 20140156315) in view of Galia et al. (US 20180107734) and Mehmet (US 20050086179).

Referring to claims 7 and 14,

Canovi does not disclose, sending a deadline notification to the first user and the second user, wherein the deadline notification provides a reminder regarding a settlement deadline for the dispute between the first user and the second user.

	However Mehmet, which is directed to managing cases, teaches sending a deadline notification to the first user and the second user, wherein the deadline notification provides a reminder regarding a settlement deadline for the dispute between the first user and the second user. (Mehmet paragraph 106 teaching that the attorney module may also include a notification module which allows an attorney to notify clients and opposing parties of upcoming deadlines, dates, meetings, court dates, settlement conference, etc.) 

	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Canovi and Mehmet as Mehmet further develops communicating deadlines associated with a dispute.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Canovi in view of Mehmet to incorporate sending a deadline notification to the first user and the second user, wherein the deadline notification provides a reminder regarding a settlement deadline for the dispute between the first user and the second user with the motivation of keeping users informed of current case status and upcoming deadlines. (Mehmet paragraph 27)

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered.
Referring to applicant’s amendments and arguments, on pages 9-11 of the Remarks dated March 16, 2021, regarding the 101 rejection the examiner finds unpersuasive. Applicant’s argument is that the claim elements considered together integrate the abstract idea into a practical application for facilitating the resolution of a dispute such as a potential legal dispute. The practical application results in an improvement in the efficiency of the dispute resolution process but also helps to ensure unbiased resolution by mitigating opportunities for human bias by providing a impartial platform for dispensing settlement suggestions. The examiner respectfully disagrees, while the invention has utility (i.e. facilitating the resolution of disputes and mitigates human bias through the use of an impartial platform) the invention still is not integrated into a practical application as the claim elements considered as a whole does not result in a technological improvement or improvement to a computer. Applicant particularly states that the subject matter in the independent claims illustrate that the claims are integrated into a practical application this subject matter is: 
receiving first dispute information associated with a first user, wherein the first dispute information comprises first demographic information for the  first user;  receiving second dispute information associated with a second user,  wherein the second dispute information comprises second demographic information for the second user; identifying an amount in controversy from the first dispute information and the second dispute information; predicting an optimal settlement amount based on the first dispute information, the second dispute information, and the amount in controversy; generating one or more settlement suggestions based on the optimal settlement amount, wherein each of the settlement suggestions is associated with a predicted likelihood of acceptance based on historic settlement data; and automatically providing the one or more settlement suggestions to the first user and the second user.
The examiner respectfully disagrees as stated in the 101 rejection the above limitations proposed by Applicant are merely informing a reader to apply the abstract idea in a generic computing environment capable of transmitting information (receiving dispute information from users, and providing the suggestion(s) to users) and processing information (identifying amount in controversy from the received dispute information, predict an optimal settlement amount based on the identified amount in controversy and received dispute information, generate a settlement suggestion, based on the predicted optimal settlement amount, and a predicted likelihood of acceptance based on historic settlement data) and therefore the amended claims do not integrate the abstract idea into a practical application. For the foregoing reasons the examiner has maintained the 101 rejection. 
Referring to applicant’s amendments and arguments, on pages 11-13 of the Remarks dated March 16, 2021, regarding the art rejections the examiner finds unpersuasive. Applicant’s arguments are directed to that the cited art fails to disclose the amended subject matter in the claims (that the settlement suggestion is associated with predicted likelihood of acceptance based on historic settlement data). This argument is rendered moot in view of the newly cited art, Galia.  Therefore the examiner has maintained the art rejections.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Scalet et al. (US 20090187428) – directed to evaluating processes for insurance claim estimation and settlement. Data may be provided for closed claims that that have been settled using an estimation and settlement process. Scalet paragraph 10 teaching closed claims that match an open claim are identified based on one or more characteristics of the open claim. A likelihood value associated with at least one of the matching closed claims is determined. An amount for use by an adjuster in settling the open claim (e.g., a general damages amount or a recommended payout amount) is determined based on the likelihood value for at least one of the matching claims. A most likely amount and most likely range associated with the open claim may be determined based on the likelihood values. Scalet paragraph 12 teaching for one or more of the open claims, precedent claims that match the open claim are identified based on characteristics of the open claim. A value for one or more of the matching precedent claims (e.g., a general damages value) is adjusted using the previously determined equalization values. An amount for use in settling the open claim (e.g., a recommended settlement amount) is determined based on the adjusted value. Scalet paragraph 13 teaching precedent claims that match a pending claim are identified. A general damages amount is determined based on the likelihood value for at least one of the matching precedent claims. A general damages amount is derived from the likelihood value for at least one of the matching precedent claims. Pending claim adjustments are calculated based on amounts associated with the pending claim. Pending claim adjustments are applied to (e.g., added to or subtracted from) the general damages amount to determine a recommended settlement amount. 

Graziano et al. (US 20110320226) – directed to facilitating settlement of insurance claims. Graziano paragraph 105 teaching the method 800 may comprise submitting or proposing the global settlement offer, at 810. For example, a subrogation professional, claim professional and/or other user may, in response to the recommendation of the global settlement offer, provide (e.g., in person, via email, via a computer network) an indication of the global settlement offer to a supervisor (e.g., for final authorization), a claimant and/or a claimant's representative. In one example, a subrogation professional may discuss the terms of the global settlement offer with a claimant's attorney. In one embodiment, submitting a global settlement offer may comprise transmitting an indication of the global settlement offer to a database and/or a server computer (e.g., for storage in association with a corresponding claim and/or subrogation matter).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571) 270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1883.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689